Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Malissa Eng on March 4, 2021.

The application has been amended as follows: 
Claim 1: In the last line after “Å” and before “.” Insert
--- , wherein the first nickel compound film is in contact with both the first and second indium tin oxide films ---
Claim 2: Cancel
Claim 7: In line 1 bridged to line 3, delete “ the first indium tin oxide film is in contact with the first nickel compound film, the first nickel compound film is in contact with the second indium tin oxide film, and “
Claim 15: In the last line after “Å” and before “.” Insert
--- , wherein the first nickel aluminum film is in contact with both the first and second indium tin oxide films ---

Claim 16: Cancel
Claim 17: In line 1, delete “16” and insert
	--- 15 ---
Claim 27: In line 2, after “,” and before “the” insert
--- wherein the ITO-based coating comprises, in sequence moving away from said interior surface and toward the interlayer, a first indium tin oxide film, a first nickel compound film, a second indium tin oxide film, a second nickel compound film, and an overcoat layer, the first indium tin oxide film having a thickness of between 480 Å and 725 Å, the first nickel compound film having a thickness of between 80 Å and 120 Å, the second indium tin oxide film having a thickness of between 580 Å and 870 Å, and the second nickel compound film having a thickness of between 65 Å and 100 Å, wherein the first nickel compound film is in contact with both the first and second indium tin oxide films, ---
Claims 28-29: Cancel
Claim 30: In line 4, after “ITO-based coating,” and before “the” insert
--- wherein the ITO-based coating comprises, in sequence moving away from the interior surface of the first glass pane and toward the interlayer, a first indium tin oxide film, a first nickel-aluminum film, a second indium tin oxide film, a second nickel-aluminum film, and an overcoat layer, wherein the first indium tin oxide film has a thickness of between 480 Å and 725 Å, the first nickel-aluminum film has a thickness of between 80 Å and 120 Å, the second indium tin oxide film has a thickness of between 580 Å and 870 Å, and the second nickel-aluminum film has a thickness of between 65 Å 
Claim 31: Cancel
Claim 37: In line 1, delete” 31” and insert
--- 30 ---
Allowable Subject Matter
Claims 1, 3-15, 17-27, 30, 32-37 are allowed.
The following is an examiner’s statement of reasons for allowance: While the closest prior art (see Notice of references cited and IDSs) disclose coated glass panes having a coating generally comprising indium tin oxide films and nickel containing films, the art simply does not teach or provide any motivation to make such coatings comprise first and second indium tin oxide films with a nickel containing film in between and contacting both the first and second indium tin oxide films.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ROBINSON COLGAN whose telephone number is (571)270-3474.  The examiner can normally be reached on Monday thru Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAUREN ROBINSON COLGAN
Primary Examiner
Art Unit 1784



/LAUREN R COLGAN/Primary Examiner, Art Unit 1784